OTT, Judge-
Appellant appeals an order denying his motion for a hearing and psychiatric examination to determine whether he qualified as a mentally disordered sex offender within the meaning of Chapter 917 Florida Statutes (1977).
*1173We find the facts of this case to be substantially the same as those in Rosier v. State, 374 So.2d 1041 (Fla.2d DCA 1979). For the reasons set forth in Rosier, we find that appellant was entitled to be certified for a hearing to determine whether he met the statutory criteria for mentally disordered sex offender status. Accordingly, we affirm appellant’s convictions, but we vacate the sentences imposed upon him and remand to the circuit court with directions to conduct the requisite hearing under Chapter 917.14, Florida Statutes (1977).
GRIMES, C. J., and SCHEB, J., concur.